William B. Brown, J.,
dissenting. Under the facts of this case, the Juvenile Court did not abuse its discretion in ordering the Ohio Department of Mental Health and Mental Retardation to pay the cost of care for a child at a non-public psychiatric hospital. Hence, I must respectfully dissent.
The intent of the General Assembly to permit private placement of the mentally ill is demonstrated primarily by two provisions. R. C. 5122.15 5 provides that a court may order a mentally ill person to a nonpublic hospital, to receive private psychiatric or psychological care and treatment, or to any other suitable facility.
*106In addition, the ability to place the mentally ill in nonpublic institutions is also found in R. C. 5119.01,6 which allows a director of a hospital to contract for care with persons, organizations or agencies outside of his hospital. Thus, it is clear that the General Assembly has not limited placement to public facilities.
Contrary to the majority’s holding, it is my opinion that the Juvenile Court has plenary power as to placement of a mentally ill juvenile. R. C. 2101.24 7 affords a probate court plenary power to dispose of matters before it. And by virtue of the express language of R. C. 215.1.23(A)(4),8 the General Assembly has clearly granted the Juvenile Court the right to exercise the jurisdiction of the probate division with regard to R. C. Chapters 5122 and 5123. Since the Probate Court has “plenary power” in this area,9 the Juvenile Court, in exercising the jurisdiction of the Probate Court, also has plenary power in this area. Based on its plenary power, the Juvenile Court acted within its jurisdiction when it ordered placement in a private facility and provided for payment therefor.
This is not a case where a patient simply requested care in a private facility and received it. Rather, this is a case where the juvenile was subjected to hospitalization by court order, where the superintendent at Sagamore Hills informed the *107court, as is required by R. C. 5122.15(F) and 5122.27, that the public facility was not the least restrictive nor most appropriate placement, and where the superintendent himself recommended to the court that placement be made in a nonpublic facility. Furthermore, this is a case where the Juvenile Court, in an independent evaluation, determined that the private facility was the most appropriate less restrictive environment for the mentally ill juvenile.
The Juvenile Court in this case was not faced with the choice of placing the juvenile in a public facility or a private facility. Rather, the court, as mandated by statute, was faced with the option of placing the mentally ill juvenile in the least restrictive environment,10 which was determined by the state to be a private institution, or dismissing the case. Surely, neither the needs of the juvenile nor the needs of society would best be served by dismissing the case.
For the foregoing reasons, I must respectfully dissent.
Celebrezze, C. J., and Locher, J., concur in the foregoing dissenting opinion.

 In pertinent part, R. C. 5122.15 provided that:
“ (C) If, upon completion of the hearing the court finds clear and convincing evidence that the respondent is a mentally ill person subject to hospitalization by court' order, the court may order the respondent’s discharge or may order the respondent, for a period not to exceed ninety days to:
“ (1) A hospital operated by the department of mental health and mental retardation;
“ (2) A nonpublic hospital;
“ (3) The veterans’ administration or other agency of the United States government;
“ (4) A community mental health clinical facility;
“ (5) Receive private psychiatric or psychological care and treatment;
“ (6) Any other suitable facility or person consistent with the diagnosis, prognosis, and treatment need of the respondent.”
This language of R. C. 5122.15(C) was amended, effective April 30, 1980.


 In relevant part, R. C. 5119.01 provided that:
“The director may contract with hospitals licensed by the division of mental health under section 5123.16 of the Revised Code for the care and treatment of mentally ill patients, or with persons, organizations, or agencies for the custody, supervision, care, or treatment of mentally ill persons receiving services elsewhere than within the enclosure of a hospital under section 5123.12 of the Revised Code.”
This language of R. C. 5119.01 was amended, effective July 1, 1980.


 R. C. 2101.24, which defines the jurisdiction of the Probate Court, provides, in pertinent part, that:
“The probate court shall have plenary power at law and in equity fully to dispose of any matter properly before the court, unless the power is expressly otherwise limited or denied by statute. * * * ”


 R. C. 2151.23 provides, in pertinent part:
“(A) The juvenile court has exclusive original jurisdiction under the Revised Code:
“ (4) To exercise the powers and jurisdiction given the probate division of the court of common pleas in Chapters 5122 and 5123 of the Revised Code * * *.”


 R. C. 2101.24.


 Indeed, in some cases, the director may have no other recourse than to recommend placement of a mentally ill individual in a private facility. R. C. 5122.15(E) requires that a patient be placed in the “ * * * least restrictive alternative available and consistent with treatment goals.” The General Assembly has mandated, through R. C. 5122.15 and 5122.27, that when the head of the hospital to which the mentally ill person is assigned is unable to provide the least restrictive environment consistent with the treatment plan, he must immediately notify the court. The court, in turn, shall dismiss the case, i.e., discharge the patient, or order placement in the least restrictive environment.